[DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                          MARCH 25, 2008
                            No. 07-10446
                                                         THOMAS K. KAHN
                        Non-Argument Calendar
                                                             CLERK
                      ________________________

                   D. C. Docket No. 06-00079-CR-WS

UNITED STATES OF AMERICA,


                                                Plaintiff-Appellee,

                                 versus

THOMAS EDWARD LONGMIRE,
a.k.a. Tommy Longmire,
                                                Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                     _________________________

                           (March 25, 2008)

Before CARNES, BARKETT and PRYOR,Circuit Judges

PER CURIAM:
      Dennis J. Knizley, appointed counsel for Thomas Edward Longmire in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Longmire’s

convictions and sentences are AFFIRMED.




                                          2